ARMSTRONG, C.J.,
Dissents.
hi respectfully dissent.
An exception of no cause of action questions whether the law extends a remedy against the defendant to anyone under the factual allegations of the petition. Badeaux v. Southwest Computer Inc., 05-0612, 05-719 (La.3/17/06), 929 So.2d 1211, 1217. In this case, the allegations of plaintiffs complaint seek recovery solely under a theory of detrimental reliance. Present Louisiana case law finds that it is inherently unreasonable to rely on an offer of at-will employment. May v. Harris Management, 2004-2657 (La.App. 1 Cir. 12/22/05), 928 So.2d 140. Therefore, plaintiffs complaint fails to state a cause of action upon which she could recover against the defendant. Accordingly, I would affirm the judgment of the trial court.
*653BAGNERIS, J., Dissents for the Reasons Assigned by Chief Judge ARMSTRONG.